Citation Nr: 1738729	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-19 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a compound comminuted fracture of the distal phalanx of the left long finger with partial amputation of pulp and traumatic arthritis (left long finger disability).

2.  Entitlement to a rating in excess of 10 percent for an old fracture of the middle and distal phalanges of the fourth finger and distal phalanx of the third finger left (left third and fourth finger disability).

3.  Entitlement to service connection for type II diabetes mellitus, to include as due to exposure to herbicide agents.

4.  Entitlement to secondary service connection for a vision disorder.

5.  Entitlement to secondary service connection for erectile dysfunction.

6.  Entitlement to service connection for a lung disorder, to include as due to exposure to asbestos.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include as secondary to service-connected left long finger and/or left third and fourth finger disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1968 to April 1970, including service in the Republic of Vietnam.  Among his decorations is the Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of the hearing has been associated with the record.

In June 2015, the Board remanded the issues on appeal for further development.  The Veteran's claims file has been returned to the Board for further appellate proceedings.

The issues of entitlement to service connection for a lung disorder and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left long finger disability is manifested by painful motion and weakness.

2.  The Veteran's left third and fourth finger disability is manifested by painful motion and weakness.

3.  The Veteran did not serve within the land borders or the inland waters of Vietnam and actual exposure to herbicide agents is not shown.

4.  The Veteran's type II diabetes mellitus did not have its clinical onset in service or within one year of separation, and is not otherwise related to active duty.

5.  The Veteran's vision disorder is not proximately due to, nor aggravated by, a service-connected disability.

6.  The Veteran's erectile dysfunction is not proximately due to, nor aggravated by, a service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the left long finger disability are not met.  38 U.S.C.A. §§ 110, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.950, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5226 (2016).

2.  The criteria for a rating in excess of 10 percent for the left third and fourth finger disability are not met.  38 U.S.C.A. §§ 110, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.950, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5225 (2016).

3.  The criteria for entitlement to service connection for type II diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for entitlement to secondary service connection for a vision disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

5.  The criteria for entitlement to secondary service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran asserts that his left finger disabilities, which are manifested by pain and weakness, have increased in severity and warrant ratings in excess of 10 percent.

By way of background, the Veteran was initially assigned 10 percent ratings for his left long finger disability and left third and fourth finger disability, both effective April 22, 1970.  The appeal period before the Board begins on February 1, 2009, one year prior to the date VA received the claim for increased ratings.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

Currently, the Veteran's left long finger disability is rated under Diagnostic Codes (DCs) 5299-5226, the criteria for ankylosis of the long finger.  His left third and fourth finger disability is rated under 5299-5225, the criteria for ankylosis of the index finger.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99").

The Board notes that the record does not show ankylosis or a disability pertaining to the index finger.  However, since DC 5227 pertaining to ring or little finger disability carries a maximum noncompensable rating, and the 10 percent ratings for his long left third and fourth finger disabilities have been in effect under the diagnostic code for the index finger since April 1970, they are now protected.  See 38 U.S.C.A. § 110; 38 C.F.R. § 3.951(b) ("A disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes...will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.").

Pursuant to DC 5225, a maximum 10 percent disability rating is warranted for favorable or unfavorable ankylosis of the index finger.  38 C.F.R. § 4.71a, DC 5225.  DC 5226 also provides a maximum 10 percent rating for unfavorable or favorable ankylosis of the long finger.  38 C.F.R. § 4.71a, DC 5226.  Notes following both diagnostic codes directs consideration as to whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  

As the Veteran is in receipt of the maximum scheduler ratings available for ankylosis of the index and long fingers, ratings in excess of 10 percent are not possible under DC 5225 and DC 5226.  The Board has considered whether higher ratings are warranted under alternate diagnostic codes relating to resulting limitation of motion of other digits or interference with overall function of the hand.  However, any limitation of motion of the little or ring fingers is noncompensable.  38 C.F.R. § 4.71a, DC 5230.  Nor is there demonstrated gap of more than 2 inches between the thumb pad and fingers to allow for a separate rating for limitation of motion of the thumb.  See 38 C.F.R. § 4.71a, DCs 5228; January 2016 VA examination report at 4; see May 2010 VA examination report at 5-6.  Finally, there is no indication of interference with overall function of the hand to allow for assignment of an additional compensable rating.  See id. at 9.  While the Veteran has credibly reported problems with gripping objects in his left hand, muscle strength testing has been 5/5 during both VA examinations.  See January 2016 VA examination report at 9; May 2010 VA examination report at 6.  Moreover, demonstrated functional loss in the form of weakened movement, excess fatigability, incoordination, or pain on examination is compensated via the two 10 percent ratings that are assigned.  In other words, given that he is in receipt of the highest ratings available based on loss of motion of the fingers involved, further compensation is not available for these symptoms.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).

Higher ratings are available pursuant to DC 5154 for amputation of the long finger and DC 5155 for amputation of the ring finger.  However, they are not applicable, as no medical examiner has suggested a level of impairment akin to amputation.  Indeed, the January 2016 VA examiner specifically found that the Veteran's left finger disabilities did not result in functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis and the Veteran has made no such assertions.  Furthermore, despite a partial amputation of the left long finger, a rating in excess of 10 percent would not be warranted under DC 5154, because the amputation was of the pulp and there was no metacarpal resection.

X-rays reflect a diagnosis of arthritis of multiple joints of the left hand.  See January 2016 VA examination report.  However, to rate his left hand arthritis under DC 5003 would not avail him, as he would receive a 20 percent rating for involvement of 2 minor joint groups, which is comparable to the two 10 percent ratings he receives for ankylosis in his long and index fingers.

The Veteran was last afforded a VA examination in January 2016 for his left hand disabilities.  The Veteran does not allege, nor does the evidence suggest, a material change regarding his left hand disabilities since he was last examined, therefore, a reexamination is not necessary under 38 C.F.R. § 3.327.  Additionally, the United States Court of Appeals for Veterans Claims (Court) recently emphasized that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  However, the Veteran is already in receipt of the maximum schedular ratings for limitation of motion and ankylosis of the fingers involved, any examination inadequacies regarding range of motion testing of the left long and fourth finger as described in 38 C.F.R. § 4.59 are inconsequential.  Thus, for reasons outlined above, ratings in excess of 10 percent for the Veteran's left long and left third and fourth finger disabilities is denied.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

VA limits the presumption of exposure to Veterans who served on the ground or on the inland waterways of Vietnam and excludes Veterans who served aboard ships operating on Vietnam's offshore waters.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA's General Counsel has held that service on a deep-water naval vessel off the shores of Vietnam without proof of actual duty or visitation in Vietnam may not be considered service in the Republic of Vietnam.  VAOPGCPREC 27-97 (July 23, 1997); see 66 Fed. Reg. 23,166 (May 8, 2001).

Recently, in Gray v. McDonald, 27 Vet. App. 313 (2015), the Court held that VA's interpretation excluding certain bays and harbors, including Da Nang Harbor, from the regulatory definition of inland waterway was arbitrary and capricious.  VA has since revised its policy to clarify that certain bays and harbors identified by VA may qualify as inland waterways.  VA's policy states that inland waterways include the rivers, canals, estuaries, delta areas, and enclosed bays of Vietnam, but do not include open deep-water harbors, such as those at Da Nang, Nha Trang, Cam Ranh, or Vung Tau.  VA has determined that these harbors are not inland waterways because they are open to the sea with extensive entry distance for easy access; they are not connected to a major inland river; they are not long or narrow; they have a deep water channel for easy ship anchorages, and they have no historical evidence of extensive Agent Orange aerial spraying.

Inland waterway service is also referred to as "brown water" Navy service.  VBA Manual M21-1, IV.ii.1.H.2.a.  By contrast, "offshore waters" are defined as the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  VBA Manual M21-1, IV.ii.1.H.2.b.  Service in offshore waters is also referred to as "blue water" Navy service.  Da Nang Harbor is specifically identified as a location considered being within the offshore waters of the Republic of Vietnam.  VBA Manual M21-1, IV.ii.1.H.2.c.

VA has also established a list of ships that meet these requirements, which are now subject to the presumption of exposure to herbicide agents under 38 C.F.R. §§ 3.307 and 3.309.  The USS Hanson is among the vessels identified.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicides (last updated June 28, 2017).

The Veteran asserts that his current diabetes is the result of herbicide exposure while serving in the water surrounding Vietnam.  Specifically, he asserts that service connection is warranted for diabetes on a presumptive basis as a result of exposure to Agent Orange while aboard the USS Hanson.  The Veteran's vision disorder and erectile dysfunction are claimed to be resultant from his diabetes.

The Veteran states that he never set foot on land in Vietnam.  See Board Hearing Transcript (Tr.) at 5.  Therefore, the presumption of herbicide exposure is not warranted based on in-country service.  Rather, he asserts that he is a "brown water veteran" who, by virtue of the USS Hanson being in Da Nang Harbor and the Saigon River, was exposed to herbicides, and therefore should be entitled to a presumption of herbicide exposure.

In this case, the Veteran's service personnel records indicate that he served on the USS Hanson from July 1969 to February 1970.  See Transfers and Receipts Form.  A March 2004 Personnel Information Exchange System (PIES) response confirmed that the Veteran served aboard the USS Hanson, which was in the "official waters" of the Republic of Vietnam from August 31, 1969 through September 26, 1969, October 3, 1969 through October 5, 1969, November 23, 1969 through December 2, 1969, and on December 16, 1969.  However, there is no indication in this report that the ship travelled through inland waterways.

Regarding the Veteran's assertion of herbicide exposure in Da Nang Harbor, Da Nang Harbor has explicitly been identified as being located within the offshore waters, as it is open to the sea, is not connected to any major inland river, and has deep channels for the anchorage of large ships.  See VBA Manual M21-1, IV.ii.1.H.2.c.  Significantly, there is neither historical evidence nor evidence of record of herbicide agent spraying in that location.  Therefore, the Veteran's service aboard the USS Hanson while it was in Da Nang Harbor does not constitute service on the inland waterways as required for presumed exposure to herbicide agents.

As to the Veteran's contention of herbicide exposure while on the Saigon River, the Board notes that the USS Hanson is included on the list of ships which temporarily operated in Vietnam inland waters of the Saigon River from July 2 through 3, 1965 and on September 13, 1966.  See VBA Manual M21-1, IV.ii.1.H.2.a.  However, his service personnel records reflect that he entered service in April 1968 and that he reported for duty on the USS Hanson in July 1969, approximately three years after the ship's temporary operation in inland "brown water" waterways.  Only veterans who served aboard the vessels at the time of entry into Vietnam's inland waterways are eligible for the presumption of herbicide exposure.  Because the Veteran did not serve aboard the USS Hanson until years after its operation in Vietnam inland waterways, he is not entitled to the herbicide exposure presumption.

Veterans who served aboard ships traveling through Vietnamese bays and harbors are not precluded from obtaining service connection based on direct exposure to herbicide agents.  Indeed, the Veteran is still entitled to the presumption of service connection if the evidence shows that he was otherwise exposed to an herbicide agent during service.  38 C.F.R. § 3.309(e).  To the extent that the Veteran asserts that he was exposed to herbicide agents by generally being in close proximity to the landmass of Vietnam, the Board finds that he is not competent to do so, as there is no evidence that he is able to identify herbicide agents, and he has not contended otherwise.  Accordingly, a preponderance of the evidence is against a conclusion that the Veteran was actually exposed to herbicides during service, and he is not entitled to service connection for diabetes based on an herbicide exposure theory.

While the presumption of herbicide exposure has not been satisfied, the Veteran is nevertheless entitled to show that he was actually exposed to herbicides while in service.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  However, as noted, the Veteran does not contend, nor does the record show, that his diabetes symptomatology manifested during his military service or within one year of service separation, or that he experienced a continuity of diabetes symptomatology since service.  38 C.F.R. §§ 3.303(b), 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  Indeed, his service treatment records do not show treatment for, or diagnosis of, diabetes or related complaints.  Moreover, the April 1970 service separation examination was negative for any complaint or finding of diabetes, and laboratory testing of his sugar levels was normal.  Indeed, the Veteran's post-service medical records first show a diagnosis of diabetes in 2002, well past the one-year period for presumptive service connection for a chronic disease.  There is also no competent evidence of an etiological relationship between service and his current diabetes.  In this regard, the Board has considered the Veteran's assertion that his diabetes is the result of service.  However, he is not competent to do so, as the determination as to the etiology of diabetes is a complex medical question that is beyond the ken of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).
 
Accordingly, for reasons outlined above, the preponderance of the evidence is against the claim of service connection for type II diabetes mellitus based on consideration of the theories of entitlement of direct and presumptive service connection, including as due to herbicide agent exposure.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).

Finally, the Veteran has asserted that his vision disorder and erectile dysfunction is secondary to his diabetes.  See Board Hearing Tr. at 19-20.  However, because the Veteran's diabetes is not entitled to service connection, no other condition may be warranted service connection on a secondary basis to diabetes, including a vision disorder or erectile dysfunction.  38 C.F.R. § 3.310.


ORDER

A rating in excess of 10 percent for the left long finger disability is denied.

A rating in excess of 10 percent for the left third and fourth finger disability is denied.

Entitlement to service connection for type II diabetes mellitus is denied.

Entitlement to secondary service connection for a vision disorder is denied.

Entitlement to secondary service connection for erectile dysfunction is denied.


REMAND

The Veteran asserts that his current lung disorder is the result asbestos exposure while performing his duties as a boatswain's mate aboard the USS Hanson.  He testified that he cleaned all parts of the ship and recalled that the pipes were encased in asbestos.  His service personnel records confirm that he served as a boatswain's mate and was assigned for duty on the USS Hanson, including from July 1969 to February 1970.  Due to the Veteran's military occupational specialty (MOS), minimal exposure to asbestos has been conceded.  See VBA Manual M21-1, IV.ii.1.I.3.d (listing boatswain's mate as an MOS that has a minimal probability of asbestos exposure).

The Veteran was diagnosed with an asbestos-related lung disease in the form of parenchyma fibrosis, which is diagnostic of asbestosis, by a private physician in July 2009.  The examination report noted that the diagnosis was based on the Veteran's "industrial history."  However, it is unclear whether it referred to the Veteran's two years of Navy service or his 29 years of working at an electric company.  Thus, a VA examination is necessary to determine the nature and etiology of his lung disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Veteran asserts his acquired psychiatric disorder had its onset in service following several traumatic experiences therein.  He also claims that his psychiatric disorder is secondarily related to his service-connected finger disabilities.  The November 2010 VA examiner's etiological opinion is inadequate, because he only provided an opinion as to whether dysthymic disorder was aggravated by the Veteran's service-connected finger disabilities, and did not include a sufficient rationale for that conclusion.  Moreover, he did not consider or address all of the Veteran's psychiatric diagnoses of record.  Thus, an updated examination and addendum opinion is needed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (once VA attempts to provide an examination, it must be adequate for adjudication purposes).  Updated VA and private treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.

2. With any necessary assistance from the Veteran, obtain any outstanding pertinent private treatment records, to include any updated records from C. John, M.D.

3. Then schedule the Veteran for a VA examination to determine the nature and etiology of his lung disorder.  The entire claims file should be made available to the examiner.  All indicated studies should be performed, and all findings should be reported in detail.
Following a review of the claims file, the examiner is asked to address the following:

(a) Identify all lung disorders diagnosed since February 2010, to include moderate obstructive airways disease, diffusion defect, and parenchymal fibrosis.  If any of the diagnoses are not warranted, please reconcile these findings with the diagnoses of the same in the July 2009 private examination report.

(b) For each disorder so diagnosed, please opine as to whether it is at least as likely as not (50 percent or better probability) that such disorder had its onset in service or is otherwise related to service, to include as a result of the Veteran's conceded minimal exposure to asbestos therein.

A complete rationale should be given for all opinions and conclusions expressed.  

4. Then schedule the Veteran for a VA examination to determine the nature and etiology of his psychiatric disorder.  All indicated tests and studies should be performed and all findings reported in detail.

Following a review of the claims file, the examiner is asked to address the following:

(a) Identify all psychiatric disorders diagnosed since February 2010, to include PTSD, unspecified depressive disorder, depressive disorder not otherwise specified (NOS), anxiety disorder NOS, and dysthymic disorder.  If any of the diagnoses are not warranted, please reconcile these findings with the diagnoses of the same in the Veteran's VA treatment records.  See December 2010, August 2011, June 2012, May 2014, March 2015, and April 2015 VA treatment records.

(b) If a diagnosis of PTSD is warranted, specify whether that diagnosis is related to the Veteran's fear of hostile military or terrorist activity.

(c) If a diagnosis of PTSD is warranted and is not due to a fear of hostile military or terrorist activity, specify the claimed in-service stressor(s) upon which that diagnosis is based, including whether it is related to the Veteran's in-service left hand injury or losing a friend, who jumped overboard, to the sea while on the USS Hanson.  See Board Hearing Transcript at 12-13.

(d) For each psychiatric disability other than PTSD diagnosed, please opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability:

(1) had its onset in or is otherwise related to the circumstances of the Veteran's service;

(2) is proximately due to his service-connected left long finger disability and/or left third and fourth finger disability; or

(3) has been aggravated (permanently worsened) by service-connected left long finger disability and/or left third and fourth finger disability.

A complete rationale should be given for all opinions and conclusions expressed.  

5. Then readjudicate the claims.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


